UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-03761 TEXAS INSTRUMENTS INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 75-0289970 (State of Incorporation) (I.R.S. Employer Identification No.) 12oulevard, P.O. Box 660199, Dallas, Texas 75266-0199 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 972-995-3773 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerS Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo S 1,322,735,591 Number of shares of Registrant’s common stock outstanding as of March 31, PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Income (Millions of dollars, except share and per-share amounts) For Three Months Ended March 31, 2008 2007 Net revenue $ 3,272 $ 3,191 Operating costs and expenses: Cost of revenue (COR) 1,516 1,554 Research and development (R&D) 514 552 Selling, general and administrative (SG&A) 435 405 Total 2,465 2,511 Profit from operations 807 680 Other income (expense) net 33 39 Income from continuing operations before income taxes 840 719 Provision for income taxes 178 203 Income from continuing operations 662 516 Income from discontinued operations, net of taxes Net income $ 662 $ 516 Basic earnings per common share: Income from continuing operations $ .50 $ .36 Net income $ .50 $ .36 Diluted earnings per common share: Income from continuing operations $ .49 $ .35 Net income $ .49 $ .35 Average shares outstanding (millions): Basic 1,327 1,442 Diluted 1,347 1,470 Cash dividends declared per share of common stock $ .10 $ .04 See accompanying notes. 2 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Millions of dollars) For Three Months Ended March 31, 2008 2007 Income from continuing operations $ 662 $ 516 Other comprehensive income (loss): Changes in available-for-sale investments: Adjustment, net of taxes (13 ) 1 Reclassification of recognized transactions, net of taxes (3 ) Unrecognized net actuarial loss of defined benefit plans: Adjustment, net of taxes (22 ) Reclassification of recognized transactions, net of taxes 5 7 Unrecognized prior service cost of defined benefit plans: Adjustment, net of taxes 6 Total (27 ) 8 Total from continuing operations 635 524 Income from discontinued operations, net of taxes Total comprehensive income $ 635 $ 524 See accompanying notes. 3 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Balance Sheets (Millions of dollars, except share amounts) March31, December 31, 2008 2007 Assets Current assets: Cash and cash equivalents $ 1,450 $ 1,328 Short-term investments 426 1,596 Accounts receivable, net of allowances of($25) and ($26) 1,669 1,742 Raw materials 111 105 Work in process 943 876 Finished goods 524 437 Inventories 1,578 1,418 Deferred income taxes 659 654 Prepaid expenses and other current assets 193 180 Total current assets 5,975 6,918 Property, plant and equipment at cost 7,493 7,568 Less accumulated depreciation (3,908 ) (3,959 ) Property, plant and equipment, net 3,585 3,609 Long-terminvestments 791 267 Goodwill 838 838 Acquisition-related intangibles 105 115 Deferred income taxes 618 510 Capitalized software licenses, net 225 227 Overfunded retirement plans 122 105 Other assets 79 78 Total assets $ 12,338 $ 12,667 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 680 $ 657 Accrued expenses and other liabilities 871 1,117 Income taxes payable 218 53 Accrued profit sharing and retirement 79 198 Total current liabilities 1,848 2,025 Underfunded retirement plans 191 184 Deferred income taxes 60 49 Deferred credits and other liabilities 382 434 Total liabilities 2,481 2,692 4 Stockholders’ equity: Preferred stock, $25 par value.Authorized –10,000,000 shares.Participating cumulative preferred.None issued. Common stock, $1 par value.Authorized – 2,400,000,000 shares. Shares issued:March 31, 2008 – 1,739,660,927; December 31, 2007 – 1,739,632,601 1,740 1,740 Paid-in capital 926 931 Retained earnings 20,318 19,788 Less treasury common stock at cost. Shares:March 31, 2008 – 416,925,336; December 31, 2007 – 396,421,798 (12,776 ) (12,160 ) Accumulated other comprehensive loss, net of taxes (351 ) (324 ) Total stockholders’ equity 9,857 9,975 Total liabilities and stockholders’ equity $ 12,338 $ 12,667 See accompanying notes. 5 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Cash Flows (Millions of dollars) For Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income $ 662 $ 516 Adjustments to reconcile net income to cash provided by operating activities of continuing operations: (Income) from discontinued operations Depreciation 241 252 Stock-based compensation 54 78 Amortization of acquisition-related intangibles 10 14 Loss on sale of assets 6 Deferred income taxes (74 ) (3 ) Increase (decrease) from changes in: Accounts receivable 89 17 Inventories (160 ) 28 Prepaid expenses and other current assets (46 ) (79 ) Accounts payable and accrued expenses (179 ) (167 ) Income taxes payable 165 33 Accrued profit sharing and retirement (122 ) (111 ) Excess tax benefit from share-based payments (13 ) (34 ) Change in funded status of retirement plans and accrued retirement (4 ) 1 Other 12 9 Net cash provided by operating activities of continuing operations 641 554 Cash flows from investing activities: Additions to property, plant and equipment (219 ) (179 ) Purchases of short-term investments (362 ) (846 ) Sales and maturities of short-term investments 958 1,011 Purchases of long-term investments (2 ) (5 ) Sales of long-term investments 16 2 Acquisitions, net of cash acquired (27 ) Net cash provided by (used in) investing activities of continuing operations 391 (44 ) Cash flows from financing activities: Dividends paid (133 ) (58 ) Sales and other common stock transactions 76 154 Excess tax benefit from share-based payments 13 34 Stock repurchases (874 ) (857 ) Net cash used in financing activities of continuing operations (918 ) (727 ) Effect of exchange rate changes on cash 8 (1 ) Net increase (decrease) in cash and cash equivalents 122 (218 ) Cash and cash equivalents , January 1 1,328 1,183 Cash and cash equivalents, March 31 $ 1,450 $ 965 See accompanying notes. 6 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Notes to Financial Statements 1. Description of Business and Significant Accounting Policies and Practices.Texas Instruments (TI) makes, markets and sells high-technology components; more than 50,000 customers all over the world buy our products. Acquisitions - In the first quarter of 2007, we made an asset acquisition that was integrated into the Semiconductor business segment. Basis of Presentation - The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. (US GAAP) and on the same basis as the audited financial statements included in our annual report on Form 10-K for the year ended December 31, 2007.The consolidated statements of income, statements of comprehensive income and statements of cash flows for the periods ended March 31, 2008 and 2007, and the balance sheet as of March 31, 2008, are not audited but reflect all adjustments that are of a normal recurring nature and are necessary for a fair statement of the results of the periods shown.The consolidated balance sheet as of December 31, 2007, presented herein is derived from the audited consolidated balance sheet presented in our annual report on Form 10-K at that date. Certain amounts in the prior periods' financial statements have been reclassified to conform to the current period presentation. Certain information and note disclosures normally included in annual consolidated financial statements have been omitted pursuant to the rules and regulations of the U.S. Securities and Exchange Commission. Because the consolidated interim financial statements do not include all of the information and notes required by US GAAP for a complete set of financial statements, they should be read in conjunction with the audited consolidated financial statements and notes included in our annual report on Form 10-K for the year ended December 31, 2007. The results for the three-month period are not necessarily indicative of a full year's results. The consolidated financial statements include the accounts of all subsidiaries.All intercompany balances and transactions have been eliminated in consolidation. All dollar amounts in the financial statements and tables in the notes, except share and per-share amounts, are stated in millions of U.S. dollars unless otherwise indicated. Changes in Accounting Standards – In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157,“Fair Value
